         Case 3:19-cv-01717-SRU Document 45 Filed 04/24/20 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  WILLIAM PETAWAY,
       Plaintiff,                                             No. 3:19-cv-1717 (SRU)

          v.

  CITY OF NEW HAVEN, et al.,
        Defendants.

                                              ORDER

        Pursuant to 42 U.S.C. § 1983, William Petaway sues the City of New Haven and four

individual officers of the New Haven Police Department (“NHPD”), including the police chief

Otoniel Reyes, in their official and individual capacities for violating Petaway’s constitutional

right under the Fourth Amendment to be free of unreasonable seizures. See Compl., Doc. No. 1.

In particular, Petaway alleges that on August 28, 2019, several NHPD officers detained him for

forty minutes on his front porch in handcuffs until a particular NHPD officer—Officer Harpe—

could arrive. See id. at ¶¶ 12–21. The NHPD sought out Petaway because Petaway’s wife had

contacted the NHPD to report that Petaway had strangled her earlier that day. See Police Report,

Att. to Compl., Doc. No. 1, at 10. In the early stages of this litigation, Petaway has filed

numerous motions, and this Order deals with those.

   I.      Motion for the NHPD to Adopt a Particular Terry Stop Policy (Doc. No. 16)

        Petaway asks me to order the “N.H.P.D. Chief to make a (detailed) Terry stop ‘policy’”

that would include guidance on whether NHPD officers can use handcuffs during a Terry stop.

See Mot. for Order, Doc. No. 16, at 1. Petaway asserts that the absence of such a detailed policy

will lead to continued constitutional violations. See id. at 2. Petaway attaches certain pages
         Case 3:19-cv-01717-SRU Document 45 Filed 04/24/20 Page 2 of 10



from a directive of the East Haven Police Department that he believes gives officers better

guidance on when and how to use handcuffs during a Terry stop. See id. at 4–6.

        Preliminary injunctive relief is an extraordinary remedy and is never awarded as a matter

of right. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). A movant seeking a

preliminary injunction must establish (1) that he will suffer irreparable harm in the absence of

the injunction and (2) either a likelihood of success on the merits or sufficiently serious questions

going to the merits to make them a fair ground for litigation and a balance of hardships tipping

decidedly in the movant’s favor. Jolly v. Coughlin, 76 F.3d 468, 473 (2d Cir. 1996); Shapiro v.

Cadman Towers, Inc., 51 F.3d 328, 332 (2d Cir. 1995).

       With respect to the first prong of the preliminary injunction test, courts will normally

presume that a movant has established that he will suffer irreparable harm in the absence of

injunctive relief when the movant claims an alleged violation of a constitutional right. See Jolly,

76 F.3d at 482. “[I]f the movant is unable to demonstrate irreparable injury, an injunction cannot

issue.” Champagne v. Gintick, 871 F. Supp. 1527, 1531 (D. Conn. 1994). The likelihood that

the movant will suffer irreparable harm must be “actual and imminent,” not speculative. New

York v. Nuclear Regulator Comm’n, 550 F.2d 745, 754 (2d Cir. 1977). When a “plaintiff asks

the court to prevent a local police department from enforcing a state penal statute that is designed

to protect Connecticut citizens from acts that may be the prelude to physical violence,” the court

“should be reluctant to grant the plaintiff’s request.” Gintick, 871 F. Supp. at 1531. A

requirement for issuing an injunction in such circumstances is that a plaintiff must “demonstrate

a real or immediate threat that” the plaintiff will be again subjected to the constitutional violation

of which he complains. See id. (citing City of Los Angeles v. Lyons, 461 U.S. 95, 112 (1983)).




                                                  2
           Case 3:19-cv-01717-SRU Document 45 Filed 04/24/20 Page 3 of 10



          If the movant is seeking a “mandatory injunction,” meaning an injunction that changes

the status quo by commanding the opposing party to perform a positive act, then he must satisfy

an even higher standard of proof with respect to the second prong of the preliminary injunction

test. D.D. ex rel. V.D. v. New York City Bd. of Educ., 465 F.3d 503, 510 (2d Cir. 2006). Such a

movant “must make a clear or substantial showing of a likelihood of success on the merits . . . a

standard especially appropriate when a preliminary injunction is sought against the government.”

Id. (internal quotation marks and citations omitted). A mandatory preliminary injunction “should

issue only upon a clear showing that the moving party is entitled to the relief requested, or where

extreme or very serious damage will result from a denial of preliminary relief.” Citigroup

Global Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 n.4 (2d Cir.

2010) (internal quotation marks omitted).

          I will not order the NHPD to adopt a particular Terry stop policy because (1) Petaway has

not shown that he will suffer irreparable harm in the absence of such relief, and, in any event, (2)

Petaway has not met the high bar required to obtain a mandatory preliminary injunction. As an

initial matter, it is not clear that Petaway’s complaint requests equitable relief. His complaint

requests monetary damages and “any other relief [the] court sees fair.” Compl., Doc. No. 1, at ¶¶

31–34. Even assuming that Petaway properly requests injunctive relief, he has not made a clear

showing that he is entitled to an order compelling the NHPD to adopt a particular Terry stop

policy.

          Petaway has not met the first prong of the preliminary injunction test because he has not

adequately demonstrated that—even if his claim in this case is meritorious—he will be again

subjected to an unconstitutional seizure under the Fourth Amendment. Indeed, Petaway does not

suggest (or even speculate) that he will be subject to an (unlawful) Terry stop again. Thus,



                                                  3
          Case 3:19-cv-01717-SRU Document 45 Filed 04/24/20 Page 4 of 10



Petaway has not shown that the continued existence of the NHPD’s current policies will subject

him to actual and imminent irreparable harm. Petaway’s motion could be denied on this ground

alone.

         Even if not, though, Petaway also falters at the second hurdle of the preliminary

injunction test. Petaway has not made a clear and substantial showing that he will succeed on the

merits of his claim. There is no bright-line rule regarding the use of handcuffs during a Terry

stop. Usually, under the circumstances, the use of handcuffs transforms a Terry stop into an

arrest. See, e.g., United States v. Bailey, 743 F.3d 322, 340–41 (2d Cir. 2014). Sometimes,

under the circumstances, the use of handcuffs does not transform a Terry stop into an arrest. See,

e.g., United States v. Fiseku, 915 F.3d 863, 873–74 (2d Cir. 2018); Grice v. McVeigh, 873 F.3d

162, 168 (2d Cir. 2017).

         Petaway alleges that at least three NHPD officers held him in handcuffs for forty

minutes. See Compl., Doc. No. 1, at ¶¶ 18–20. Then, when another officer—Officer Harpe—

arrived, Petaway alleges that Officer Harpe interrogated Petaway without giving Petaway his

Miranda warnings. See id. at ¶ 21. The Defendants have not answered Petaway’s complaint,

and their pending motion to dismiss does not meaningfully address the facts of the case. See

Mem. in Supp. Mot. to Dismiss, Doc. No. 32, at 1. However, a police report that Petaway

included as an attachment to his Complaint indicates that “Petaway was arrested without

incident.” See Police Report, Att. to Compl., Doc. No. 1, at 10. Further, Petaway included as an

attachment to a different filing an NHPD “statement transcription,” which appears to be an

interview with Officer Harpe; that transcript confirms that Petaway was handcuffed when Officer

Harpe arrived at his home, but it does not address the amount of time that Petaway had been

handcuffed or many of the circumstances surrounding that detention. See NHPD Statement



                                                  4
          Case 3:19-cv-01717-SRU Document 45 Filed 04/24/20 Page 5 of 10



Transcription, Doc. No. 39, at 5–6. Thus, even though the facts may lean in Petaway’s favor at

this point in the case, there is no “clear and substantial” indication that Petaway will prevail on

the merits.

         For the above reasons, Petaway’s motion to order the NHPD to adopt or update its Terry

stop policy, doc. no. 16, is denied.

   II.        Motion to Amend Complaint (Doc. No. 27)

         On January 22, 2020, Petaway filed a motion to amend his complaint and included in that

motion a copy of the amended complaint that he intends to file. See Mot. to Am. Compl., Doc.

No. 27. Petaway intends to add two new defendants to this case. The first is former NHPD

Chief Dean Esserman. See id. at ¶ 11. Petaway seeks to hold Chief Esserman liable for the

alleged constitutional violation in this case on the same theory that Petaway advances with

respect to current NHPD Chief Otoniel Reyes (as municipal “policymakers” in the NHPD). See

id. at ¶¶ 38–46. The second is Ms. Georgia Francis-Petaway, who is Mr. Petaway’s wife—and

the complainant who contacted the NHPD in this matter. See id. at ¶ 12. Petaway seeks to hold

Ms. Francis-Petaway liable for assault and battery because—before Petaway allegedly choked

her—Ms. Francis-Petaway took food away from Petaway. See id. at ¶¶ 25–28.

         A party may amend its pleading once as a matter of course within 21 days after serving it

or, if the pleading is one to which a responsive pleading is required, within 21 days after service

of a such a responsive pleading (or a Rule 12 motion). Fed. R. Civ. P. 15(a)(1). Otherwise, a

party may amend its complaint only with the opposing party’s written consent or the court’s

leave. Fed. R. Civ. P. 15(a)(2).

         In this case, Petaway filed his complaint on October 31, 2019. See Compl., Doc. No. 1.

On January 22, 2020, Petaway filed a motion to amend his complaint. See Mot. to Am. Compl.,



                                                  5
         Case 3:19-cv-01717-SRU Document 45 Filed 04/24/20 Page 6 of 10



Doc. No. 27. By that time, the Defendants had neither answered Petaway’s complaint nor made

a Rule 12 motion in response to it. Thus, Petaway was not entitled to amend his complaint as a

matter of course. Petaway also did not obtain the Defendants’ written consent to amend his

complaint. Thus, the only way Petaway may amend his complaint is if I give him leave to do so.

I “should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

       I will give Petaway leave to amend his complaint, but only insofar as it adds claims

against former Chief Esserman. I will not grant Petaway leave to amend his complaint to include

the state law assault and battery claim Petaway wishes to include against his wife, Ms. Francis-

Petaway. That is because, even if I were to grant Petaway leave to amend his complaint to

include such a claim, I would decline to exercise supplemental jurisdiction over that claim.

       In every civil action in which I have original jurisdiction—such as this one because it

arises under the laws of the United States—I may exercise supplemental jurisdiction “over all

other claims that are so related to claims in the action . . . that they form part of the same case or

controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). Put

differently, I can exercise supplemental jurisdiction over a state law claim if:

       (1) there is a claim arising under the federal constitution or federal laws; (2) the
       relationship between the federal claim and the state claim permits the conclusion
       that the entire action comprises but one constitutional case; (3) the federal claim
       has substance sufficient to confer subject matter jurisdiction on the court; and (4)
       the state and federal claims derive from a common nucleus of operative fact.

Townsend v. Sweet, 2019 WL 4139469, at *10 (D. Conn. Aug. 30, 2019) (citing Miller v. Lovett,

879 F.2d 1066, 1071 (2d Cir. 1989), abrogated on other grounds, Graham v. Connor, 490 U.S.

386 (1989); United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966)). In this case, Petaway’s

assault and battery claim against his wife is entirely distinct from Petaway’s claims against the

NHPD and its officers. Petaway’s assault and battery claim against his wife regards a fight



                                                   6
           Case 3:19-cv-01717-SRU Document 45 Filed 04/24/20 Page 7 of 10



between them that precipitated the NHPD’s arrival on Petaway’s porch. But it has nothing to do

with how the NHPD officers acted towards Petaway or what policies the NHPD had. In other

words, there is no common nucleus of operative fact shared between Petaway’s assault and

battery claim against his wife and Petaway’s constitutional claim for an unreasonable seizure

against the NHPD and its officers. Cf. Mahwirt v. Ahmed, 8 F. App’x 125, 127 (2d Cir. 2001)

(holding that district court properly declined to exercise supplemental jurisdiction over plaintiff’s

state law assault and battery claims against his ex-wife).

          In sum, I will grant Petaway leave to amend his complaint to include municipal liability

claims against former Chief Esserman, but I will not allow Petaway to include an unrelated state

law assault and battery claim against his wife. Thus, Petaway’s motion to amend his complaint,

doc. no. 27, is granted in part and denied in part. Petaway is instructed to re-file an amended

complaint complying with my instructions within twenty-one (21) days of the filing of this

Order. Because I allow Petaway to file an amended complaint, the Defendants’ pending motion

to dismiss, doc. no. 31, is denied without prejudice as moot.

   III.      Motions to Review Petaway’s Claims (Doc. Nos. 24, 28, and 44)

          On January 9, 2020, Petaway made a motion for me to “review” the “de facto” arrest

claim in this case. See Mot. for Review, Doc. No. 24. In that motion, Petaway essentially asks

me to rule in his favor on the merits of this case. Just eleven days later, on January 20, 2020,

Petaway filed a motion inquiring about the “status” of his motion asking me to review the merits

of this case. See Mot. for Status, Doc. No. 28. On April 17, 2020, Petaway filed another motion

inquiring about the “status” of his pending motions. See Mot. for Status, Doc. No. 44.

          Because I am the judge assigned to Petaway’s case, my job, in a sense, is to review

Petaway’s claim. But I must do so within the confines of the law. In this case, the first way in



                                                  7
          Case 3:19-cv-01717-SRU Document 45 Filed 04/24/20 Page 8 of 10



which I will review Petaway’s claims is by taking up the Defendants’ response to his complaint.

As explained above, I have denied without prejudice as moot the Defendants’ pending motion to

dismiss. Petaway can expect, though, that the Defendants will file a similar motion to dismiss

his amended complaint. Petaway should consider carefully the Defendants’ arguments in their

prior motion to dismiss when drafting his amended complaint. After the Defendants filed their

last motion to dismiss, Petaway filed an opposition the following day. See Mem. in Opp’n, Doc.

No. 33. If and when the Defendants re-file a motion to dismiss Petaway’s amended complaint,

Petaway should understand that there is no need to do respond in haste; Petaway will have

twenty-one (21) days to file such an opposition, and he should consider carefully the Defendants’

arguments and incorporate all his counterarguments into that opposition.

         Given the above, I deny Petaway’s motion for me to review his claim, doc. no. 24, and I

deny as moot Petaway’s motions inquiring about the status of my review, doc. nos. 28 and 44.

   IV.      Motions to Take Judicial Notice (Doc. Nos. 34 and 39)

         Petaway has also filed two motions asking me to take judicial notice of various facts and

law. In particular, Petaway has asked me to take judicial notice of the fact that Petaway was

handcuffed for forty minutes, that no one stated he was “armed and dangerous,” and that, as a

matter of law, the use of handcuffs during a Terry stop violates the Fourth Amendment. See

Mot. to Take Judicial Notice, Doc. No. 34, at 2. Petaway has also asked me to take judicial

notice of certain facts that, he believes, are not “in dispute.” Those are: that Petaway was

handcuffed on his porch when Officer Harpe arrived; that Officer Harpe interrogated Petaway

before giving him Miranda warnings; that Petaway’s responses were used against him to

establish probable cause; and that Officer Harpe violated the Fifth Amendment. See Mot. to

Take Judicial Notice, Doc. No. 39, at 1–2.



                                                 8
          Case 3:19-cv-01717-SRU Document 45 Filed 04/24/20 Page 9 of 10



        I may take judicial notice of an adjudicative fact when that fact is “not subject to

reasonable dispute because it: (1) is generally known within the trial court’s territorial

jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.” Fed. R. Evid. 201(b). I “must take judicial notice if a party requests

it and the court is supplied with the necessary information.” Fed. R. Evid. 201(c)(2). I may take

judicial notice “at any stage of the proceeding.” Fed. R. Evid. 201(d). “The more critical an

issue is to the ultimate disposition of the case, the less appropriate judicial notice becomes.”

Pina v. Henderson, 752 F.2d 47, 50 (2d Cir. 1985).

        I will not take judicial notice of the facts and law that Petaway had identified. First, I

cannot take “judicial notice” of law, and so Petaway’s statements about the law of Terry stops

are not appropriate subjects for judicial notice. Petaway’s statements are, in effect, arguments.

Further, I will not take judicial notice of the facts that Petaway identifies because they are neither

generally known within Connecticut nor do they come from a source whose accuracy cannot

reasonably be questioned. Petaway has asked me to take judicial notice of (currently) disputed

facts that go to the heart of this case regarding when and how Petaway was handcuffed,

questioned, and arrested. Those are not proper subjects for judicial notice, especially at this

point. Thus, Petaway’s motions asking me to take judicial notice, doc. nos. 34 and 39, are

denied.

   V.      Conclusion

        For the foregoing reasons, Petaway’s motion for the NHPD to adopt a particular Terry

stop policy, doc. no. 16, is denied. Petaway’s motion to amend his complaint, doc. no. 27, is

granted in part and denied in part. Petaway’s motion for the court to review his “de facto”

arrest claim, doc. no. 24, is denied. Petaway’s motions for the status of the court’s review of his



                                                  9
        Case 3:19-cv-01717-SRU Document 45 Filed 04/24/20 Page 10 of 10



“de facto” arrest claim, doc. nos. 28 and 44, are denied as moot. And Petaway’s motions

requesting that I take judicial notice of certain facts and law, doc. nos. 34 and 39, are denied. As

described above, the Defendants’ motion to dismiss, doc. no. 31, is denied without prejudice as

moot.

        Petaway is instructed to re-file his amended complaint, which must comply with my

instructions, within twenty-one (21) days of the filing of this Order.



        So ordered.

Dated at Bridgeport, Connecticut, this 24th day of April 2020.


                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge




                                                 10
